El Juez Asociado Señor Pérez Pimentel
emitió la opinión del tribunal.
El 13 de diciembre de 1950, el obrero José Rafael Tirado radicó ante la Comisión Industrial de Puerto Rico una peti-ción de compensación por las heridas recibidas al caerse de una palma mientras tumbaba cocos de la misma. La peti-ción fué dirigida contra Doña Mariana Romero Santiago, patrono no asegurado, quien fué la que empleó al obrero para tumbar los cocos pagándole un jornal de cincuenta centavos por cada cien cocos que tumbara. Previos los procedimientos de rigor, se celebró la vista del caso el día 9 de octubre de 1951 y por el resultado de la prueba aducida en la misma, se dictó resolución el día 15 de noviembre de 1951 encontrando probados la Comisión Industrial los siguientes hechos:
D?- Mariana Romero Santiago es esposa de Don Antonio Pérez Amigo, quien es dueño de una finca como bien priva-tivo suyo. Doña Mariana actuaba como agente o represen-tante de su esposo en el negocio de venta de cocos producidos en esa finca. El día de autos Otilio Rodríguez Dones le sa-lió a comprar a Doña Mariana un ciento de cocos y no habiendo tumbados, se envió al obrero Jesús Rivera a buscar un tumbador, trayendo éste a José Rafael Tirado. Cuando ya éste había tumbado como noventa cocos, se cayó de la palma sufriendo varias lesiones. Concluyó también la Co-misión que ese día se encontraban en la finca haciendo carbón dos personas; que ese carbón se hacía a medias con la pa-trona, “pero que las chimbas se hacían esporádicamente, cuando se encontraba la leña necesaria...”
Bajo esas conclusiones, resolvió la Comisión que la pa-trona empleaba tres obreros y que, por ende, estaba obligada a asegurarse. Ley de Compensaciones por Accidentes del Trabajo, Ley núm. 45 de 18 de abril de 1935 ((1) pág. 251), según ha sido enmendada.(1)
*807Solicitada la reconsideración de dicha resolución, la Co-misión Industrial resolvió “no haber lugar” a la misma, radicando entonces la patrona oportunamente este recurso de revisión.
Son tres los errores que alega la recurrente fueron come-tidos por la Comisión Industrial, a saber:
La Comisión Industrial cometió error al resolver que Doña Mariana Romero Santiago era un patrono que debió asegurarse.
29 La Comisión Industrial cometió error al resolver que Doña Mariana Romero Santiago obligó con sus actos que dió por pro-bados a su esposo Antonio Pérez Amigo y a pesar de dar por probado que la propiedad es bien privativo de él.
3? Cometió error la Comisión Industrial al resolver que la *808recurrente tenía un negocio de beneficios de venta de cocos que le obligaba a asegurarse.
De los tres errores señalados, la discusión del primero solamente és suficiente para disponer del caso en favor de la recurrente. Veamos.
 La ley, como ya antes dijimos (véase escolio 1), es aplicable a todo patrono que emplee tres o más obreros o empleados cubiertos por la misma. El mismo artículo 2 de dicha ley dispone en su primer párrafo que “Las disposiciones de esta Ley serán aplicables a todos los obreros y empleados, que trabajen para los patronos a quienes se refiere el párrafo siguiente [entre otros a los que empleen tres o más obreros] que sufran lesiones... por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo. . . Se exceptúan expresamente aquellos obreros y empleados... cuya labor sea de carácter accidental o casual y no esté comprendido dentro del negocio, industria, profesión u ocupación de su patrono...”(2) De manera que para que la ley le sea aplicable a un patrono tiene éste que tener empleados, por lo menos, tres obreros y que los tres estén “comprendido en esta Ley” (covered by this Act, dice el texto en inglés), o sea, que ninguno de los tres esté exento por las disposiciones de la misma. De suerte, que si encontramos que uno de los tres obreros envueltos en este caso cae dentro de la exención resulta claro que la ley no sería aplicable a Doña Mariana Romero Santiago y que ésta no venía obligada a asegurarse por lo que sería errónea la resolución de la Comisión Industrial ordenando al Administrador del *809Fondo del Seguro del Estado que procediese a cobrar a la pa-trona el montante que arroje la liquidación del caso. (3)
Ya hemos visto que por los términos expresos de la ley, están exentos de la misma aquellos obreros cuya labor sea accidental o casual y que no esté comprendida dentro del negocio del patrono. De Castro v. Comisión Industrial, 72 D.P.R. 666. Por lo tanto tenemos que determinar si la labor, ya sea la labor de los carboneros o ya la del tumbador de cocos, era accidental o casual y no estaba comprendida dentro del negocio de la patrona. Si resolvemos que la labor de los carboneros era accidental o casual y además que no estaba comprendida dentro del negocio de la patrona, huelga dis-cutir la misma cuestión en cuanto al tumbador de cocos.
 Por los términos expresos de la ley se exceptúa, repetimos, al obrero cuya labor sea incidental o casual y no comprendida dentro del negocio del patrono. La cuestión es, pues, si la labor es casual, no si el obrero o empleado es casual. Cf. Flynn v. Carson, 42 Ida. 141, 243 P. 818; Schneider, Workmen's Compensation Law, Vol. 1 (2da. edición), pág. 251. ¿Era casual la labor de los carboneros? La propia Comisión Industrial nos dice que sí, en su resolución de la cual copiamos: “No hubo prueba de que la supuesta patrona empleara obreros regularmente, sino que ese día, se empleó a este obrero con el fin indicado, y además se encontraban en la finca, haciendo carbón, dos personas de nombre Isidro Vázquez Cosme y Sergio Arpen Casillas; que ese carbón se hacía a medias, pero que las chimbas se hacían esporádicamente, cuando se encontraba la leña necesaria;..(Bastardillas nuestras.) Bajo esas conclusiones de hechos, que están am-*810pliamente sostenidas por la prueba, es forzoso concluir que la labor de los dos carboneros era casual e incidental. La Corte Suprema de Massachusetts, en el caso In re Gaynor, 104 N.E. 339, nos dice que la palabra “casual” en “su signifi-cación ordinaria, según enseñan los lexicógrafos, es algo que ocurre sin regularidad y es ocasional e incidental. Su sig-nificado puede ser comprendido más claramente refiriéndose a sus antónimos que son 'regular’ 'sistemático’, 'periódico’ y ‘cierto’.”
Queda por determinar si la labor de dichos carboneros está comprendida dentro del negocio del patrono, pues si está comprendida, los obreros están cubiertos por la ley irrespectivamente de si la labor es casual e incidental. De Castro v. Comisión Industrial, supra; Caca v. Woodruff, 123 N.E. 120 (Ind., 1919). En su resolución, dice la Comisión Industrial: “De acuerdo con lo resuelto por el Tribunal Supremo de Puerto Rico en Atiles v. Comisión Industrial y Francisco González (63 D.P.R. 597), interpretando los artículos 2, 19 y 38 de la vigente Ley de Compensaciones por Accidentes del Trabajo, esos dos obreros que se dedicaban a la fabricación o elaboración de carbón, a medias, son obreros dentro del significado del estatuto.” Discrepamos. Los hechos del caso de Atiles, Admor. v. Comisión Industrial, 63 D.P.R. 597, se distinguien de los del presente. Allí el obrero se dedicaba los sábados y los domingos a hacer carbón en una finca propiedad de los hermanos Becerra Pastor. Los demás días los dedicaba a trabajar en una pequeña finca de su propiedad. Los dueños de la finca aportaban la leña y el obrero hacía el carbón, el cual, una vez fabricado, se distribuía en la proporción de dos terceras para el obrero y una tercera para los dueños de la finca. El obrero sufrió un accidente mientras se dedicaba a ese trabajo. Para esa fecha, como no había caña, los patronos, a través de su representante, estaban explotando la industria de fabricación de carbón en conexión con la de aserrar maderas, empleando varios obreros en la industria de fabricación de carbón. Se *811trataba pues en ese caso de un verdadero negocio dentro del significado del estatuto. Aquí, sin embargo, la fabricación del carbón era incidental, no estaba conectada con ninguna otra actividad de la patrona, ni era la ocupación habitual o regular de ella. (4) Schneider, en su obra citada, supra, a la página 235, cita el caso de Mash v. Groner, 258 Pa. 473, 102 Atl. 127, donde se dice al efecto:
“Cuando el negocio de uno es de conocimiento general nadie puede dudar en cuanto al mismo. Tendría que ser una persona muy excepcional — no sabemos de qué otra manera pudiéramos describirla — que no entendiera que se refiere a la ocupación habitual o regular a que el interesado estaba dedicado con miras a ganarse su subsistencia o realizar alguna ganancia. Estos ob-jetivos están necesariamente sobreentendidos cuando se habla del negocio de uno. Elimínese la subsistencia y la ganancia y ya no es negocio y sí diversión, lo que nadie puede confundir con negocio. Lo que hemos dicho en cuanto a lo que se entiende de ordinario por la palabra negocio es justamente lo que Webster define como, ‘una determinada ocupación o empleo en que uno se ocupa habitualmente para ganarse su subsistencia u obtener ganancias.’ ” (Bastardillas nuestras.)
Las decisiones de las cortes estatales se pronuncian casi unánimente en el sentido de que la actividad a que se dedica una persona debe ser llevada a cabo habitual y regularmente para que constituya negocio. Véase al efecto State v. District Court, 138 Minn. 103, 164 N.W. 366, donde se dice que la palabra negocio “debe tener el mismo significado general con respecto al trabajo o vocación de un patrono que el que tie-nen las palabras ‘industria, profesión u ocupación’; por lo tanto debe referirse a la vocación ordinaria del patrono y no a cualquier trabajo ocasional, incidental o insignificante que *812él pueda hacer.” Véanse también Osttie v. H. F. Dirks & Son, 248 N.W. 283; Dial v. Coleman’s Lunch, 251 N.W. 33; Glidden Rural Elec. Co-op. v. Iowa Employ. Sec. Com’n., 20 N.W. 2d 435; State v. District Court, 164 N.W. 366; Kaplan v. Gaskill, 187 N.W. 943; Anotación 50 A.L.R. 1176.
Si bien la patrona obtenía ganancias de esa actividad, ella no estaba habitual o regularmente ocupada en la misma, sino que ello ocurría “esporádicamente, cuando se encon-traba la leña necesaria.”
Habiéndose cometido ese error, es innecesario considerar los demás errores levantados por la recurrente.

Debe revocarse la resolución de la Comisión Industrial y desestimarse la petición radicada por el obrero.

El Juez Presidente Sr. Todd, Jr., no intervino.

 El artículo 2 de dicha ley dispone en su segundo párrafo que “Esta Ley será aplicable a todo patrono que emplee tres (3) o más obreros o empleados comprendidos en esta Ley, . . .”
*807Este artículo lee en su parte pertinente como sigue:
“Artículo 2.— (Según quedó enmendedado por la Ley núm. 8, apro-bada en 12 de abril de 1948 y por la Ley núm. 160 de 30 de abril de 1952.) Las disposiciones de esta Ley serán aplicables a todos los obreros y em-pleados que trabajen para los patronos a quienes se refiere el párrafo siguiente, que sufran lesiones o se inutilicen, o que pierdan la vida por ac-cidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muerte derivadas de la ocupación, según se especifican en el artículo siguiente. Se exceptúan expresamente aquellos obreros y empleados dedicados al servicio doméstico y aquellos cuya labor sea de carácter accidental o casual y no esté comprendida dentro del negocio, industria, profesión u ocupación de su patrono y además aquellas per-sonas que trabajen en sus domicilios.
“Esta Ley será aplicable a todo patrono que emplee tres (3) o más obreros o empleados comprendidos en esta ley, cualquiera que sea su sa-lario; Disponiéndose, que aquellos patronos que emplearen de uno a dos obreros o empleados pueden, motil proprio, si así lo creyeren conveniente, solicitar del Administrador del Pondo del Estado que les asegure de acuerdo con las disposiciones de esta Ley; Y disponiéndose, además, que esta Ley será aplicable a los patronos que exploten canteras y el negocio de trans-porte terrestre de carga, independientemente del número de obreros que empleen. El Gobierno Insular y los diversos gobiernos municipales, juntas, comisiones, autoridades, instrumentalidades, corporaciones públicas y agencias de El Pueblo de Puerto Rico se considerarán como patronos y como ‘tales serán comprendidos dentro de las disposiciones de esta Ley en cuanto a los obreros, empleados y funcionarios que utilicen, con excepción de los funcionarios nombrados por el Presidente de los Estados Unidos y los electos por el pueblo. Los bomberos municipales estarán incluidos en la palabra ‘empleados municipales.’ Si no devengan salarios, se estimará éste a razón de seis (6) dólares semanales a los efectos del cobro de la prima correspondiente y al pago de compensación en caso de accidente.”


 El artículo 38 de la Ley en su primer párrafo lee como sigue:
“Artículo 38. — Se entiende por ‘obrero’ o ‘empleado’ toda persona al servicio de cualquier individuo, sociedad o corporación que emplee regular-mente obreros comprendidos bajo las disposiciones de esta Ley; Dispo-niéndose, que se excluyen expresamente los obreros y empleados dedicados al servicio doméstico y aquéllos cuya labor sea de un carácter accidental o casual y no esté comprendida dentro del negocio, industria, profesión u ocupación, aquéllos que trabajen en sus domicilios, y los de patronos exen-tos de las obligaciones de esta Ley.”


La Comisión Industrial resolvió, que Da. Mariana Romero Santiago actuaba como agente o representante de su marido, mas sin embargo, ordena al Administrador del Fondo del Seguro del Estado que liquide el caso y proceda a cobrarle a ella como patrona no asegurada. A pesar de la apa-rente inconsistencia de ambas posiciones, la recurrente no discute la cuestión en toda la amplitud necesaria, sino que más bien hace referencia a ello de un modo indirecto. Siendo ello así, y resultando que la discusión del primer error es suficiente para revocar la resolución recurrida, nos abstendremos de discutir ese problema en sus méritos.


 La Comisión Industrial resolvió que la supuesta patrona se dedi-caba al negocio de venta de cocos, aunque en pequeña escala, y que tal negocio no constituía su principal ingreso. Del récord se desprende que ese negocio de cocos producía un beneficio de unos $54 al año; que la recu-rrente ni su esposo se dedicaban a otras fases de la agricultura en la pequeña finca de dos y media cuerdas de terreno que poseían, ni que dedi-caran parte sustancial de su tiempo a la administración de dicha finca.